                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00368-RJC-DSC
USA                                          )
                                             )
    v.                                       )               ORDER
                                             )
SANTARIO BOYD                                )
                                             )

         THIS MATTER is before the Court upon remand from the United States

Court of Appeals for the Fourth Circuit for resentencing as to five challenged

conditions of supervised release. (Doc. No. 35: Opinion and Judgment; Doc. No. 36:

Mandate).

         IT IS, THEREFORE, ORDERED that the parties shall file supplemental

briefing addressing those conditions in their current iteration within thirty (30)

days of the issuance of this Order. See In Re: Conditions of Probation and

Supervised Release, 3:21-mc-3. Upon consideration of the briefing, this matter will

be set for a resentencing hearing.

         The Clerk is directed to certify copies of this Order the defendant, defendant’s

counsel, the United States Attorney, the United States Probation Office, and the

Clerk of the United States Court of Appeals for the Fourth Circuit.

 Signed: August 13, 2021




         Case 3:18-cr-00368-RJC-DSC Document 37 Filed 08/13/21 Page 1 of 1
